IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-713

                                       No. COA22-70

                                   Filed 1 November 2022

     Pender County, Nos. 19CRS051667, 19CRS051668

     STATE OF NORTH CAROLINA

                 v.

     JONATHAN OMAR KELLY


           Appeal by Defendant from judgment entered 28 January 2021 by Judge R.

     Kent Harrell in Pender County Superior Court. Heard in the Court of Appeals 24

     August 2021.


           Attorney General Joshua H. Stein, by Assistant Attorney General Daniel K.
           Covas, for the State.

           William D. Spence for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Jonathan Omar Kelly appeals from judgment entered upon a jury’s

     verdict of guilty of two counts of robbery with a dangerous weapon. Defendant argues

     that the trial court erred by (1) allowing the investigating detective to identify

     Defendant as the perpetrator, (2) denying Defendant’s motion to dismiss the charges

     against him, and (3) entering judgment and commitment on two counts of armed

     robbery. There was no plain error in admitting the officer’s testimony and no error
                                       STATE V. KELLY

                                       2022-NCCOA-713

                                      Opinion of the Court



     in denying Defendant’s motion to dismiss.       The trial court did err by entering

     judgment and commitment on two counts of armed robbery. We arrest the judgment

     and remand for resentencing.

                       I.   Factual and Procedural Background

¶2         Shortly before 10:00 pm on 14 October 2019, a man wearing a hooded

     sweatshirt, dark-colored athletic pants, and gray high-top shoes entered the Phoenix

     Travel Mart in Rocky Point, North Carolina. Surveillance video showed the man

     approach two cashiers working at adjacent cash registers, brandish a firearm, and

     demand money from each cashier. As the suspect reached over the counter to collect

     the cash, his hooded sweatshirt was raised, revealing purple boxer shorts. The

     suspect then exited the store and ran towards the interstate. The Phoenix Travel

     Mart accounting records indicated a cash shortage of $1,355.34 for that day.

¶3         Lieutenant James Cotton was alerted to the robbery and responded to the

     Phoenix Travel Mart, where he reviewed the surveillance video and interviewed

     witnesses. Cotton completed his investigation and left the Phoenix Travel Mart for

     the sheriff’s office around midnight. Approximately five miles north of the Phoenix

     Travel Mart, Cotton observed Defendant walking north, and another individual

     walking south along the road. Defendant was wearing black pants with a white

     stripe, gray sneakers, and no shirt. Believing that Defendant fit the description of

     the suspect in the Phoenix Travel Mart robbery, Cotton activated his blue lights and
                                        STATE V. KELLY

                                        2022-NCCOA-713

                                       Opinion of the Court



     pulled over, at which point Defendant and the other individual began walking away

     from each other. Cotton asked to speak with Defendant, informed Defendant that he

     fit the description of the suspect, and detained Defendant.      Cotton then called

     Detective Mark Lobel, the lead detective on duty that night, to come question

     Defendant.

¶4          Lobel, who had also reviewed the surveillance footage and interviewed

     witnesses at the Phoenix Travel Mart, met Cotton and Defendant on the side of the

     road, questioned Defendant, and placed Defendant under arrest.          The officers

     transported Defendant to the sheriff’s office shortly before 3:00 am, where Defendant

     was placed in an interview room under video surveillance while officers processed his

     information and collected his clothes as evidence. A subsequent search of Defendant’s

     clothes yielded $736 in cash.

¶5          Defendant was tried before a jury on 25 January 2021, where the State

     introduced the surveillance video depicting the robbery from the Phoenix Travel Mart

     as well as the surveillance video depicting Defendant in the interview room at the

     sheriff’s office.   The State also called Cotton and Lobel to testify about their

     investigation and interactions with Defendant. Lobel testified that, after reviewing

     the surveillance video of the robbery, he knew he was “looking for somebody with

     dark-colored black or blue Adidas, three stripes with the Adidas symbol on the top,

     gray high-top sneakers and a pair of purple underwear[.]” When asked, whether he
                                            STATE V. KELLY

                                            2022-NCCOA-713

                                        Opinion of the Court



     believed that Defendant fit the description of the suspect in the Phoenix Travel Mart

     robbery, Lobel responded, without objection, “Yes, absolutely.” Lobel also testified,

     over Defendant’s objection, that, in his opinion, “[D]efendant is the person that robbed

     the Phoenix Travel Mart.”

¶6         After viewing and hearing all the evidence, the jury returned guilty verdicts

     on two counts of armed robbery, one for each cashier at the Phoenix Travel Mart. The

     trial court consolidated judgment and sentenced Defendant in the presumptive range

     to 72-99 months’ imprisonment. Defendant timely appealed.

                                      II.     Discussion

     A. Detective Lobel’s Testimony

¶7         Defendant first argues that the trial court erred by allowing Lobel to identify

     Defendant as the person who robbed the Phoenix Travel Mart.

        1. Preservation and Standard of Review

¶8         We first address whether Defendant preserved this issue for appellate review.

     “In order to preserve an issue for appellate review, a party must have presented to

     the trial court a timely request, objection, or motion[.]” N.C. R. App. P. 10(a)(1). “In

     case of a specific question, objection should be made as soon as the question is asked

     and before the witness has time to answer.” State v. Battle, 267 N.C. 513, 520, 148

     S.E.2d 599, 604 (1966) (citations and quotations omitted). Where the objectionable

     testimony takes the form of an unresponsive answer, the objection should be made
                                        STATE V. KELLY

                                        2022-NCCOA-713

                                       Opinion of the Court



     through a motion to strike the unresponsive answer. Id. “Failure to move to strike

     the unresponsive part of an answer, even though the answer is objected to, results in

     a waiver of the objection.” State v. Chatman, 308 N.C. 169, 178, 301 S.E.2d 71, 77

     (1983) (emphasis omitted).

¶9         At trial, the following exchange took place during the State’s direct

     examination of Lobel:

                  [STATE]:     Detective Lobel, that night did you believe
                  that [Defendant] fit the description of the person, the
                  suspect in the Phoenix Travel Mart robbery?
                  [LOBEL]:     Yes, absolutely.
                  [STATE]:     And based upon your opinion, why do you
                  believe that he fit the description?
                  [DEFENDANT]:        Objection, your Honor, as to his
                  opinion.
                  THE COURT:          Ask that question again, [State].
                  [STATE]:     Do you believe – do you have an opinion as to
                  whether or not [Defendant] fit the description of the
                  suspect in the Phoenix Travel Mart robbery that night?
                  [DEFENDANT]:        Objection, your Honor.
                  THE COURT:          Overruled.
                  [STATE]:     Do you have an opinion?
                  [LOBEL]:     Yes.
                  [STATE]:     And what is your opinion?
                  [LOBEL]:    That is the – the defendant is the person who
                  robbed the Phoenix Travel Mart.
                  [STATE]:     And why do you believe that?
                  [LOBEL]:     Because if I take the full totalism of the facts
                  of what I saw on the video which were – was the height and
                                            STATE V. KELLY

                                             2022-NCCOA-713

                                           Opinion of the Court



                     stature of the defendant, as seen by the video, the type of
                     pants, which were the Adidas with three lines with the
                     Adidas mark up towards the top, gray colored high-tops
                     with some kind of design on the side of it, and then the pair
                     of purple boxer shorts that were seen underneath the pants
                     during the commission of the crime, the only thing that the
                     defendant, when I had interaction with him, that he did not
                     have on at that point was the gray – was the dark-colored
                     hoodie which you guys had seen in the video cinched up
                     along his face, and of course he didn’t have the firearm in
                     his hand or the glove on his hand at the time.

¶ 10          Lobel’s answer that “the defendant is the person who robbed the Phoenix

       Travel Mart,” was not responsive to the State’s question “whether or not [Defendant]

       fit the description of the suspect in the Phoenix Travel Mart robbery.” Although

       Defendant objected to the State’s question, he did not move to strike Lobel’s

       unresponsive answer identifying Defendant as the perpetrator.1                 Accordingly,

       Defendant’s objection is waived, and Defendant has failed to preserve this issue for

       appellate review. However, as Defendant has specifically and distinctly alleged the

       error amounts to plain error, we will review the issue for plain error. See N.C. R.

       App. P. 10(a)(4).

¶ 11          “For error to constitute plain error, a defendant must demonstrate that a

       fundamental error occurred at trial.” State v. Lawrence, 365 N.C. 506, 518, 723




              1 Defendant does not appeal the admissibility of Lobel’s opinion that Defendant
       matched the description of the suspect. Instead, Defendant focuses specifically on Lobel’s
       positive identification of Defendant as the perpetrator.
                                           STATE V. KELLY

                                           2022-NCCOA-713

                                          Opinion of the Court



       S.E.2d 326, 334 (2012) (citing State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378

       (1983)).   “To show that an error was fundamental, a defendant must establish

       prejudice—that, after examination of the entire record, the error had a probable

       impact on the jury’s finding that the defendant was guilty.”         Id. (citations and

       quotations omitted).

          2. Analysis

¶ 12         Even assuming arguendo that admitting Lobel’s identification testimony was

       error, it was not plain error considering the other evidence before the jury identifying

       Defendant as the perpetrator. Lobel testified that, after reviewing surveillance video

       of the robbery, he knew he was “looking for somebody with dark-colored black or blue

       Adidas, three stripes with the Adidas symbol on the top, gray high-top sneakers and

       a pair of purple underwear.” Defendant was found approximately three hours after

       the robbery, approximately five miles north of the Phoenix Travel Mart, wearing

       “black Adidas sweatpants with the three stripes down the side, the Adidas symbol up

       towards the upper part of the groin area, and then a gray pair of high-top sneakers

       with some kind of design on the side . . . [and] purple boxer shorts.” When asked,

       whether he believed that Defendant fit the description of the suspect in the Phoenix

       Travel Mart robbery, Lobel responded, without objection, “Yes, absolutely.”

¶ 13         Cotton, the officer who initially stopped defendant, testified that he stopped to

       speak with Defendant “[b]ecause he fit the general description, as far as the pants
                                          STATE V. KELLY

                                          2022-NCCOA-713

                                         Opinion of the Court



       and the shoes and everything, of the suspect that was involved in the armed robbery.”

       Cotton also testified that, just before stopping Defendant, he observed Defendant

       speaking with another individual. When Cotton activated his blue lights, Defendant

       and the other individual separated and started walking away from each other.

       Defendant was later found to have cash in approximately half the amount stolen from

       the Phoenix Travel Mart.

¶ 14          Additionally, the jury saw photographs and video of the suspect during the

       robbery, as well as video of Defendant in the interview room only hours later, allowing

       it to compare the suspect’s appearance and clothing with Defendant’s appearance and

       clothing on the night of the robbery. Considering this evidence, we cannot say that

       the jury probably would have reached a different verdict had they not heard Lobel’s

       objectionable testimony. Accordingly, admitting Lobel’s identification did not rise to

       the level of plain error.

       B. Defendant’s Motion to Dismiss

¶ 15          Defendant next argues that the trial court erred by denying his motion to

       dismiss the charges against him at the close of the evidence. We review the denial of

       a motion to dismiss de novo. State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33

       (2007).

                     In ruling on a motion to dismiss, the trial court need
                     determine only whether there is substantial evidence of
                     each essential element of the crime and that the defendant
                                          STATE V. KELLY

                                          2022-NCCOA-713

                                         Opinion of the Court



                    is the perpetrator. Substantial evidence is the amount
                    necessary to persuade a rational juror to accept a
                    conclusion. In evaluating the sufficiency of the evidence to
                    support a criminal conviction, the evidence must be
                    considered in the light most favorable to the State; the
                    State is entitled to every reasonable intendment and every
                    reasonable inference to be drawn therefrom. In other
                    words, if the record developed at trial contains substantial
                    evidence, whether direct or circumstantial, or a
                    combination, to support a finding that the offense charged
                    has been committed and that the defendant committed it,
                    the case is for the jury and the motion to dismiss should be
                    denied.

       State v. Blagg, 377 N.C. 482, 487-88, 2021-NCSC-66, ¶10 (quoting State v. Golder,

       374 N.C. 238, 249-50, 839 S.E.2d 782, 790 (2020)). “Circumstantial evidence may

       withstand a motion to dismiss and support a conviction even when the evidence does

       not rule out every hypothesis of innocence.” State v. Fritsch, 351 N.C. 373, 379, 526

       S.E.2d 451, 455 (2000). However, “[i]f the evidence is sufficient only to raise a

       suspicion or conjecture as to either the commission of the offense or the identity of

       the defendant as the perpetrator of it, the motion should be allowed.” State v. Powell,

       299 N.C. 95, 98, 261 S.E.2d 114, 117 (1980).

¶ 16         The State presented the following evidence tending to show that Defendant

       was the perpetrator:

¶ 17         Lobel testified that, after reviewing surveillance video of the robbery, he knew

       he was “looking for somebody with dark-colored black or blue Adidas, three stripes

       with the Adidas symbol on the top, gray high-top sneakers and a pair of purple
                                           STATE V. KELLY

                                           2022-NCCOA-713

                                          Opinion of the Court



       underwear.” Defendant was found approximately three hours after the robbery,

       approximately five miles north of the Phoenix Travel Mart, wearing “black Adidas

       sweatpants with the three stripes down the side, the Adidas symbol up towards the

       upper part of the groin area, and then a gray pair of high-top sneakers with some

       kind of design on the side . . . [and] purple boxer shorts.” When asked whether he

       believed that Defendant fit the description of the suspect in the Phoenix Travel Mart

       robbery, Lobel responded, “Yes, absolutely.”

¶ 18           Additionally, Cotton testified that he stopped Defendant “[b]ecause

       [Defendant] fit the general description, as far as the pants and the shoes and

       everything, of the suspect that was involved in the armed robbery.” Cotton also

       testified that, just before stopping Defendant, he observed Defendant speaking with

       another individual. When Cotton activated his blue lights, Defendant and the other

       individual separated and started walking away from each other. Defendant was later

       found to have cash in approximately half the amount stolen from the Phoenix Travel

       Mart.

¶ 19           Furthermore, the jury saw photographs and video of the suspect during the

       robbery, as well as video of Defendant in the interview room only hours later, allowing

       it to compare the suspect’s appearance and clothing with Defendant’s appearance and

       clothing on the night of the robbery.

¶ 20           Viewed in the light most favorable to the State, this evidence is sufficient to
                                          STATE V. KELLY

                                          2022-NCCOA-713

                                         Opinion of the Court



       persuade a rational juror to accept the conclusion that Defendant was the

       perpetrator.

¶ 21         Defendant argues that the State’s evidence raises only a suspicion or

       conjecture that he was the perpetrator because “[t]here is absolutely nothing unique

       or distinctive about any of the items of [D]efendant’s clothing[, and] these items of

       clothing are worn by hundreds and thousands of people.” However, it is not the

       individual items of clothing, but the specific combination of clothing in conjunction

       with the other evidence presented that constitutes substantial evidence that

       Defendant was the perpetrator in this case.

¶ 22         For further support of his argument that the State’s evidence raises only a

       suspicion or conjecture that he was the perpetrator, Defendant cites State v.

       Stallings, 77 N.C. App. 189, 334 S.E.2d 485 (1985); State v. Chavis, 270 N.C. 306, 154

       S.E.2d 340 (1967); State v. Jones, 280 N.C. 60, 184 S.E.2d 862 (1971); and State v.

       Heaton, 39 N.C. App. 233, 249 S.E.2d 856 (1978). The cases cited by Defendant are

       distinguishable from the present case because in each of those cases, the State lacked

       critical evidence tying the defendant to the crime.      Here, the State presented

       substantial evidence linking Defendant to the crime. Accordingly, the trial court

       properly denied Defendant’s motion to dismiss the charges against him. Fritsch, 351

       N.C. at 379, 526 S.E.2d at 455 (“Once the court decides that a reasonable inference of

       defendant’s guilt may be drawn from the circumstances, then it is for the jury to
                                           STATE V. KELLY

                                           2022-NCCOA-713

                                          Opinion of the Court



       decide whether the facts, taken singly or in combination, satisfy [it] beyond a

       reasonable doubt that the defendant is actually guilty.” (citation omitted)).

       C. Sentencing

¶ 23         Defendant next argues that the trial court erred by entering judgment and

       commitment upon two counts of armed robbery when only a single armed robbery

       occurred.

          1. Preservation and Standard of Review

¶ 24         We note that by failing to object to the convictions or sentence on double

       jeopardy grounds, “[D]efendant has waived his right to raise this issue on appeal.”

       State v. Coleman, 161 N.C. App. 224, 234, 587 S.E.2d 889, 896 (2003) (citation

       omitted). Nonetheless, we invoke Rule 2 of the North Carolina Rules of Appellate

       Procedure to consider the merits of Defendant’s argument. See id. (applying N.C. R.

       App. P. R. 2 to review a double jeopardy issue on appeal).

          2. Analysis

¶ 25         The essential elements of armed robbery are “(1) the unlawful taking or

       attempted taking of personal property from another; (2) the possession, use or

       threatened use of ‘firearms or other dangerous weapon, implement or means’; and (3)

       danger or threat to the life of the victim.” State v. Joyner, 295 N.C. 55, 63, 243 S.E.2d

       367, 373 (1978); see N.C. Gen. Stat. § 14-87 (2019). “[W]hen the lives of all employees

       in a store are threatened and endangered by the use or threatened use of a firearm
                                          STATE V. KELLY

                                          2022-NCCOA-713

                                         Opinion of the Court



       incident to the theft of their employer’s money or property, a single robbery with

       firearms is committed.” State v. Potter, 285 N.C. 238, 253, 204 S.E.2d 649, 659 (1974).

¶ 26         In Potter, defendant used a firearm to rob a food market, taking a total of $265

       from two cash registers operated by two different employees. Id. at 241, 204 S.E.2d

       at 652. Defendant was indicted separately on two counts of armed robbery, one for

       each employee. Id. at 238-39, 204 S.E.2d at 650. He was convicted on both counts

       and sentenced to two consecutive prison terms. Id. at 246, 204 S.E.2d at 655. Our

       Supreme Court held that the two verdicts had “the same effect as if defendant had

       been found guilty after trial on a single indictment which charged the armed robbery”

       of the two employees. Id. at 252, 204 S.E.2d at 658. The Supreme Court modified

       the judgment and remanded the cause with instructions to enter commitment for a

       single armed robbery, and to adjust the sentence accordingly. Id. at 254, 204 S.E.2d

       at 659.

¶ 27         Here, as in Potter, Defendant took a single employer’s property from two of its

       employees. Also, as in Potter, Defendant was charged with, and convicted of, two

       counts of armed robbery, one for each employee. Following Potter, the trial court

       should have entered judgment and commitment upon only one count of armed

       robbery. Although Defendant’s convictions were consolidated into one judgment, and

       Defendant was sentenced within the presumptive range, “the separate convictions

       may still give rise to adverse collateral consequences.” State v. Etheridge, 319 N.C.
                                             STATE V. KELLY

                                             2022-NCCOA-713

                                         Opinion of the Court



       34, 50, 352 S.E.2d 673, 683 (1987). Furthermore, “we cannot assume that the trial

       court’s consideration of [the second count] had no effect on the sentence imposed.”

       State v. Mulder, 233 N.C. App. 82, 95 n. 5, 755 S.E.2d 98, 106 n. 5 (2014) (arresting

       judgment and remanding for resentencing even though the original sentence was

       within the presumptive range for the surviving conviction). Accordingly, we remand

       this issue to the trial court for resentencing, with an instruction to arrest judgment

       on one of the convictions.

                                      III.     Conclusion

¶ 28         For the reasons set forth above, the trial court did not plainly err by admitting

       Lobel’s identification. Nor did the trial court err by denying Defendant’s motion to

       dismiss at the close of the evidence. The trial court erred, however, by issuing a

       judgment and commitment upon two counts of armed robbery.              The matter is

       remanded to the trial court for resentencing, with an instruction to arrest judgment

       on one of the convictions.

             NO PLAIN ERROR AND NO ERROR AT TRIAL; REMANDED WITH

       INSTRUCTIONS FOR RESENTENCING.

             Judges HAMPSON and JACKSON concur.